Citation Nr: 0015334	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  99-04 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to an increased rating for residuals of a 
shell fragment wound to the left thigh, currently rated as 10 
percent disabling.

4.  Assignment of initial rating for bilateral hearing loss, 
rated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to August 
1968.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from November 1998 and March 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  

During the pendency of this appeal, in a March 1999 rating 
decision, service connection was granted for degenerative 
changes of the lumbar spine as secondary to service-connected 
disability of residuals of left thigh shrapnel wound, and a 
rating of 10 percent was assigned.  In a November 1999 rating 
decision, service connection was also granted for post-
traumatic stress disorder with a 10 percent rating assigned.  
As the veteran has not expressed disagreement with the 
ratings assigned, these issues are not currently on appeal to 
the Board. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  There is no competent medical evidence of a current 
disability of the left hip, and no competent medical evidence 
of a nexus between the currently reported left hip 
symptomatology and his service or a service-connected 
disability. 

3.  The veteran's left knee disability is the result of the 
service-connected residuals of a left thigh shell fragment 
wound.

4.  The veteran's residuals of a shell fragment wound to the 
left thigh include subjective complaints of constant pain, 
weakness (limp), and objective evidence of minute retained 
foreign bodies, left leg limp, normal musculature of the left 
leg, no deformities, no neurological impairment, and no 
visible scarring.

5.  The veteran's bilateral hearing loss is manifested by an 
average 42.5 puretone decibel loss coupled with speech 
recognition of 94 percent (Level I hearing loss) in the right 
ear, and an average 43.75 puretone decibel loss coupled with 
speech recognition of 92 percent (Level I hearing loss) in 
the left ear.


CONCLUSIONS OF LAW

1.  The claim for service connection for a left hip 
disability is not well grounded.  38 U.S.C.A. § 5107(a)(West 
1991).

2.  The veteran's left knee disability is proximately due or 
the result of a service-connected disability.  38 U.S.C.A. § 
5107 (West 1991); 38 C.F.R. § 3.310 (1999).

3.  The criteria for an rating in excess of 10 percent for 
residuals of a left thigh shell fragment wound have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.7, 4.73, Diagnostic Code 5314 (1999).

4.  The criteria for a compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.85, 
Diagnostic Code 6100, Tables VI and VII (1999); 38 C.F.R. 
§§ 4.85, 4.87, Diagnostic Code 6100, Tables VI and VII 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

A copy of a Western Union message from the Service Department 
dated in July 1968 indicates that the veteran was slightly 
wounded in Vietnam as a result of hostile action, receiving a 
metal fragment wound to the right leg from a hostile mortar 
round.  His DD Form 214 shows that he was awarded the Purple 
Heart Medal.

A March 1977 VA medical certificate shows that the veteran's 
history of shrapnel to the medial distal left thigh in 1968 
that did not require surgery.  He complained of infrequent 
episodic pain in the upper lateral and lower left leg in the 
previous four years.  The examiner noted that the veteran had 
a normal gait with symmetry of legs and that there were no 
observable scars on the left thigh.  He had normal bilateral 
patellar reflexes; however he had a weak left Achilles 
reflex.  There was normal muscle strength in the bilateral 
hip and knee joints with normal pinprick sensation about the 
left leg and foot.  X-ray studies showed three minute foreign 
bodies, two high in the left thigh and one in the left lower 
leg.  

At the time of his June 1977 VA orthopedic examination, the 
veteran again complained of periodic left thigh pain.  
However, when the leg was asymptomatic, the veteran had no 
pain or discomfort and did not limp.  He was able to walk and 
run.  Examination of the lower extremities showed no evidence 
of atrophy, tenderness, local infection or drainage.  There 
was full range of movement in both knees with no evidence of 
joint effusion or ligament instability.  The veteran could 
squat and get up normally as well as toe and heel walk.  The 
examiner noted that apart from the veteran's periodic left 
leg pain, there were no symptoms or significant abnormalities 
found in the left thigh region.

A June 1998 VA orthopedic examination report shows that the 
veteran gave a history of some slight impairment of gait 
"consisting of occasional pain and occasional weakness of 
the leg."  He denied a consistent limp.  Progressively, the 
veteran began to experience more consistent and constant pain 
in the left knee, thigh and back.  At the time of the 
examination, although he did not always limp, he did often 
and noted occasional left knee swelling.  The examiner 
observed that the veteran was careful putting weight on his 
left leg when arising from his chair, and he limped slightly, 
sparing his left leg.  He was able to climb stairs.  He 
described a left leg "flail" of one week's duration, with 
not enough muscular control in the upper leg to hold his leg 
rigid, so that he was forced to "lock" the knee with each 
step in order to keep from falling.  The examiner observed no 
remarkable deformities of the left leg and it was essentially 
the same in size and appearance as the right knee.  His left 
thigh musculature was normal.  He was able to hold both legs 
out in front of him against resistance equally well.  His 
knee jerks were 2-3+ bilaterally and the ankle jerk was 1+ on 
the right and 0 on the left on repeated tries.  X-ray studies 
of the left knee showed slight narrowing of the joint spaces 
and no other findings.  The examiner diagnosed left knee 
chondromalacia and shrapnel wound of the left thigh with no 
demonstrable neurological impairment on examination.

The veteran's June 1998 VA audiological examination report 
shows that the veteran had pure tone thresholds of:




HERTZ




500
1000
2000
3000
4000
Ave.
RIGHT
10
15
50
55
50
42.5
LEFT
10
10
55
55
55
43.75

(The average puretone levels were derived by dividing the sum 
of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz 
by four, pursuant to 38 C.F.R. § 4.85(d)).  The veteran had 
right ear speech recognition of 94 percent and of 92 percent 
in his left ear.  

Thomas A. Bragg, D.O., in a January 1999 letter, noted the 
veteran's history of a shell fragment wound in the left thigh 
in service and noted that his deep tendon reflexes were 
somewhat depressed in the left leg.  He had definite weakness 
of flexion on the left side.  The physician stated that the 
veteran had some degenerative joint disease in his left knee 
and opined that it was certainly related to the original 
injury.  Dr. Bragg further opined that the veteran's 
condition might even progress to the point of needing joint 
replacement of the knee and hip, both at some later date.

A February 1999 VA orthopedic examination report shows the 
veteran's previously stated history.  The examiner noted that 
the veteran's deep tendon reflexes were 2+/4 bilaterally and 
equal to the knees and ankles.  The examiner found no 
evidence of a medial thigh scar.  Range of motion in both 
knees was from 0 to 90 degrees with no evidence of effusion 
or movement with varus or valgus force.  Anterior and 
posterior drawer tests in both knees were negative, as were 
McMurray's tests.  Crepitance was noted throughout range of 
motion testing of the left knee.  The veteran had muscle 
strength of 5/5 in both lower extremities.  The examiner 
noted that X-ray studies of the left tibia and fibula showed 
no bony abnormality.

II. Analysis

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  Secondary service 
connection may be established for disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (1999); Allen v. Brown, 7 
Vet. App. 439 (1995). 

Before the Board may address the merits of the appellant's 
claim for service connection for a left hip disability on a 
secondary basis, it must first be established that the claim 
is well grounded.  In this regard, a person who submits a 
claim for VA benefits shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[38 U.S.C.A. § 5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If the claim is not well grounded, there is no 
duty to assist.  Struck v. Brown, 9 Vet. App. 145 (1996).  
Secondary service connection claims must also be well 
grounded.  38 U.S.C.A. § 5107(a); Wallin v. West, 11 Vet. 
App. 509, 512 (1998);  Locher v. Brown, 9 Vet. App. 535, 538 
(1996); Jones v. Brown, 7 Vet. App. 134, 136-38 (1994).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  For a secondary service connection claim to be 
well grounded, there must be medical evidence to connect the 
asserted secondary disorder to the service-connected 
disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).

A. Left Hip Disability

Although the veteran believes that he currently has a left 
hip disability, he has failed to provide competent evidence 
of any such disability.  While the veteran is competent to 
provide evidence of visible symptoms, he is not competent to 
provide evidence that requires medical knowledge.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, 
where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is plausible is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  

Service connection is not in order in the absence of any 
residuals or evidence of a current disability.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this respect, 
the Board notes that Dr. Bragg's letter, indicating that the 
veteran might eventually require a hip replacement, does not 
identify a current left hip disability and is speculative 
regarding any future left hip disability.  Service connection 
may not be predicated on a resort to speculation or remote 
possibility.  38 C.F.R. § 3.102 (1996).  As there is no 
competent medical evidence of a current disability of the 
left hip, and no competent medical evidence of a nexus 
between the currently reported left hip symptomatology and 
his service or a service-connected disability, the Board must 
deny this claim for service connection as not being a well-
grounded claim.  38 U.S.C.A. § 5107(a). 

B. Left Knee Disability

The Board finds that the veteran's claim for service 
connection for a left knee disability is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  That is, the Board 
finds that he has presented a claim that is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed with respect to this issue and that no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by statute. 

Although the February 1999 VA examiner noted that an earlier 
X-ray study of the veteran's tibia and fibula showed no 
abnormality, the June 1998 VA examiner found that X-ray 
studies showed slight narrowing of the joint spaces and 
diagnosed left knee chondromalacia.  Moreover, Dr. Bragg 
opined that the veteran's early left knee degenerative joint 
disease had been caused by a limp resultant from his service-
connected left thigh shell fragment wound.  The Board finds 
that the weight of the evidence of record supports a grant of 
service connection for early left knee degenerative joint 
disease.  Therefore, the Board is of the opinion that service 
connection for early left knee degenerative joint disease, as 
secondary to service-connected residuals of a left thigh 
shell fragment wound, is warranted.  38 C.F.R. § 3.310.

Rating Service-Connected Disabilities

A. Residuals of Left Thigh Shell Fragment Wound

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA fulfill the statutorily required duty to 
assist 38 U.S.C.A. § 5107(a) (West 1991) because it is a new 
claim and not a reopened claim.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate rating, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 
7 Vet. App. 55 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c).

Service connection is in effect for muscle damage of the 
anterior thigh group (Group XIV, Diagnostic Code 5314).  With 
regard to this muscle group, the Rating Schedule provides a 
10 percent rating for a moderate residual disability; a 30 
percent rating for a moderately severe residual disability; 
and a 40 percent rating for a severe residual disability.  38 
C.F.R. § 4.73, Diagnostic Code 5314.  Characteristics of 
"moderate," "moderately severe," etc. muscle injury are set 
forth in 38 C.F.R. § 4.56:

Moderate disability of muscles.

(i) Type of injury.  Through and through or deep penetrating 
wound of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection.

(ii) History and complaint.  Service department record or 
other evidence of in-service treatment for the wound.  Record 
of consistent complaint of one or more of the cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, particularly lowered threshold of fatigue 
after average use, affecting the particular functions 
controlled by the injured muscles.

(iii) Objective findings.  Entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue.  Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.

Moderately severe disability of muscles.

(i) Type of injury.  Through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.

(ii) History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in 38 C.F.R. § 4.56(c) and, if present, evidence of inability 
to keep up with work requirements.

(iii) Objective findings.  Entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups.  Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.  

Severe disability of muscles.

(i) Type of injury.  Through and through or deep penetrating 
wound due to high- velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.

(ii) History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.

(iii) Objective findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  38 C.F.R. § 4.56(d).  

The Board finds that the preponderance of the evidence is 
against an rating in excess of 10 percent for the veteran's 
residuals of a shell fragment wound of the left thigh.  A 
review of the claims folder reveals that the veteran's 
residuals of a shell fragment wound to the left thigh include 
subjective complaints of constant pain, weakness (limp), and 
objective evidence of left leg limp, normal musculature of 
the left leg, no deformities, no neurological impairment, and 
no visible scarring.

There is no objective evidence of loss of deep fascia, muscle 
substance or normal firm resistance when compared to his 
right leg as is contemplated by an rating of moderately 
severe muscle disability.  Moreover, there is no objective 
evidence of decreased left leg strength or endurance when 
compared to the veteran's right leg, as is contemplated by an 
rating of moderately severe muscle disability.  There is no 
evidence of record to suggest visible muscle atrophy, tendon 
damage, or adhesions, although there is evidence of minute 
retained foreign bodies.  Therefore, the Board finds that the 
veteran's disability picture does not more nearly approximate 
the criteria for a 30 percent rating for moderately severe 
muscle disability.  38 C.F.R. § 4.7.

B. Bilateral Hearing Loss

The veteran's appeal of the assignment of an initial rating 
for bilateral hearing loss is an original claim that was 
placed in appellate status by a notice of disagreement 
expressing disagreement with an initial rating award.  In 
regard to this claim, the rule from Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) is not applicable to the assignment 
of an initial rating for a disability following an initial 
award of service connection for the disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App 119 (1999).

The veteran's bilateral hearing loss was rated as 
noncompensably (zero percent) disabling.  During the pendency 
of the veteran's appeal, VA promulgated new regulations 
amending the rating criteria for hearing impairment, 
effective June 10, 1999.  See 64 Fed. Reg. 25,202 - 25,210 
(codified at 38 C.F.R. pt. 4).  Generally, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  However, when amended regulations expressly state an 
effective date and do not include any provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded, 
notwithstanding Karnas.  Rhodan v. West, 12 Vet. App. 55, 57 
(1998).

The Board notes that the RO considered the amendments to the 
regulations in its June 1999 supplemental statement of the 
case, such that the veteran is not prejudiced by the Board's 
current consideration of his claim.  Bernard, 4 Vet. App. at 
392-94.  In any event, after careful review of the 
regulations in question, the Board finds that the changes are 
not significant to this particular veteran's claim and that 
the amended regulation is not more favorable to the veteran 
than the previous version.

Impaired hearing will be considered a disability only after 
threshold requirements are met.  See 38 C.F.R. § 3.385.  Once 
disability is established, levels of hearing loss are 
determined by considering the average pure tone decibel loss 
and speech discrimination percentage scores.  38 C.F.R. § 
4.87, Table VI (1998); 38 C.F.R. 
§ 4.85(b), Table VI (1999).  Disability ratings are assigned 
by combining a level of hearing loss in each ear.  38 C.F.R. 
§ 4.87, Table VII (1998); 38 C.F.R. § 4.85(e), Table VII 
(1999).  See Lendenmann v. Principi, 3 Vet. App. 345 (1992) 
(assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric ratings 
are rendered).

The veteran's bilateral hearing loss is manifested by an 
average 42.5 puretone decibel loss coupled with speech 
recognition of 94 percent in the right ear, and an average 
43.75 puretone decibel loss coupled with speech recognition 
of 92 percent in the left ear.  Applying the results of the 
June 1998 VA examination to Table VI yields a Roman numeral 
value of I for the right ear and I for the left ear.  
Applying these values to Table VII, the Board finds that the 
veteran's hearing loss is rated as 0 percent disabling.  
Accordingly, the Board finds that the preponderance of the 
evidence is against entitlement to a compensable disability 
rating for bilateral hearing loss.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.85, Diagnostic Code 
6100 (1999); 38 C.F.R. § 4.87, Diagnostic Code 6101 (1998).



ORDER

The claim for service connection for a left hip disability, 
being not well grounded, is denied.

Service connection is granted for a left knee disability, 
subject to the criteria for award of monetary benefits.

An increased rating for residuals of shell fragment wounds of 
the left thigh is denied.

A compensable rating for bilateral hearing loss is denied.


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals



 

